               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

BRADLEY A. WOOTEN,

                       Plaintiff,
v.                                                      Case No. 20-CV-478-JPS

ANGELO PANOS, JESSICA BOHN,
JULIE LUDWIG, KWON YANG, and                                            ORDER
MARISSA SHIER,

                       Defendants.


       Plaintiff Bradley A. Wooten, an inmate proceeding pro se, filed a

complaint under 42 U.S.C. § 1983 alleging that Defendants violated his

rights under federal and state law. (Docket #1). Plaintiff has also filed two

motions to amend his complaint. (Docket #7, #9). This order resolves

Plaintiff’s motion for leave to proceed without prepaying the filing fee and

screens his most recent amended complaint.1

1.     MOTION FOR LEAVE TO PROCEED WITHOUT PREPAYING
       THE FILING FEE

       The Prison Litigation Reform Act (“PLRA”) applies to this case

because Plaintiff was a prisoner when he filed his complaint. See 28 U.S.C.

§ 1915(h). The PLRA allows the Court to give a prisoner plaintiff the ability

to proceed with his case without prepaying the civil case filing fee. 28 U.S.C.

§ 1915(a)(2). When funds exist, the prisoner must pay an initial partial filing


       1 Since filing his original complaint, Plaintiff has twice sought leave to
amend. (Docket #7, #9). The Court will grant his latest motion (Docket #9), and his
second proposed amended complaint (Docket #9-1) shall be the operative pleading
in this matter. Plaintiff’s first motion to amend his complaint (Docket #7) will be
denied as moot.



 Case 2:20-cv-00478-JPS Filed 11/23/20 Page 1 of 10 Document 11
fee. 28 U.S.C. § 1915(b)(1). He must then pay the balance of the $350 filing

fee over time, through deductions from his prisoner account. Id.

       On June 4, 2020, the Court ordered Plaintiff to pay an initial partial

filing fee of $44.82. (Docket #8). Plaintiff paid that fee on June 18, 2020. The

Court will grant Plaintiff’s motion for leave to proceed without prepaying

the filing fee. (Docket #2). He must pay the remainder of the filing fee over

time in the manner explained at the end of this order.

2.     SCREENING THE COMPLAINT

       2.1     Federal Screening Standard

       Under the PLRA, the Court must screen complaints brought by

prisoners seeking relief from a governmental entity or an officer or

employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court must

dismiss a complaint if the prisoner raises claims that are legally “frivolous

or malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b).

       In determining whether the complaint states a claim, the Court

applies the same standard that applies to dismissals under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017)

(citing Booker-El v. Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th

Cir. 2012)). To state a claim, a complaint must include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint must contain enough facts, accepted as true,

to “state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows a court to draw the reasonable inference that the


                           Page 2 of 10
 Case 2:20-cv-00478-JPS Filed 11/23/20 Page 2 of 10 Document 11
defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556).

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that someone deprived him of a right secured by the Constitution or

the laws of the United States, and that whoever deprived him of this right

was acting under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799

F.3d 793, 798 (7th Cir. 2015) (citing Buchanan-Moore v. Cty. of Milwaukee, 570

F.3d 824, 827 (7th Cir. 2009)). The Court construes pro se complaints liberally

and holds them to a less stringent standard than pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th

Cir. 2015)).

       2.2     Plaintiff’s Allegations

       Plaintiff alleges that while he was incarcerated at Kettle Moraine

Correctional      Institution   (“KMCI”),   Defendants     were     deliberately

indifferent to his serious medical condition in violation of the Eighth

Amendment.2 (Docket #9-1). Defendants Angelo Panos (“Panos”) and

Kwon Yang (“Yang”) were dentists at KMCI, and Defendants Jessica Bohn

(“Bohn”) and Marissa Shier (“Shier”) were dental assistants there

(collectively, “Dental Staff Defendants”). (Id. at 3). Defendant Julie Ludwig

(“Ludwig”) was the Health Services Unit (“HSU”) manager at KMCI. (Id.)

Plaintiff grinds his teeth at night and was unable to obtain a night guard to

wear in KMCI. (Id. at 5). Plaintiff’s teeth grinding caused him dental

problems. (Id.)




       2 Plaintiff also alleges that Defendants were negligent under Wisconsin
state law.


                           Page 3 of 10
 Case 2:20-cv-00478-JPS Filed 11/23/20 Page 3 of 10 Document 11
       On December 4, 2019, Plaintiff submitted a Dental Service Request

(“DSR”) that stated that he had a broken and cracked molar, was in pain,

and needed help. (Id.) Panos, Yang, Bohn, and Shier were responsible for

replying to DSRs. (Id.) On December 5, 2019, the dental office responded to

Plaintiff by stating he had been added to the routine wait list, without

including the approximate wait time. (Id.) Plaintiff asked the dental office

how long the wait would be, and they told him approximately eight

months. (Id.) On December 11, 2019, Plaintiff submitted two DSRs stating

that he could not wait eight months because he was in constant intense

pain, was unable to chew, and was having difficulty eating. (Id.) The same

day, Plaintiff also wrote to Ludwig asking her to help him get treatment

sooner. (Id. at 6). Ludwig responded, telling Plaintiff that he was being

“triaged based on priority and need.” (Id.) On December 17, 2019, the dental

office responded to Plaintiff’s December 11, 2019 DSRs, stating that he was

on the wait list and should be patient. (Id.)

       Over a month later, on January 22, 2020, Plaintiff suffered from

another cracked and broken molar on the opposite side of his mouth. (Id.)

Plaintiff was in severe pain and submitted another DSR to obtain dental

care. (Id.) Plaintiff regularly skipped meals because the food was too hard

to eat given his extreme oral pain. (Id.) On January 25, 2020, Plaintiff’s

second broken molar cracked further apart, exposing the nerve. (Id.)

Plaintiff filed several more DSRs explaining his worsening situation and

asking for dental care. (Id.) From December 4, 2019 to February 25, 2020, the

Dental Staff Defendants did not physically examine or interact with

Plaintiff to determine the severity of his condition. (Id. at 7).

       Finally, on February 26, 2020, eighty-four days after Plaintiff’s first

DSR, Plaintiff was called to the dental office. (Id.) Panos and Bohn looked


                           Page 4 of 10
 Case 2:20-cv-00478-JPS Filed 11/23/20 Page 4 of 10 Document 11
at one of Plaintiff’s cracked molars and took an x-ray. (Id.) After the

examination, Panos informed Plaintiff that he needed “a root canal and

crown, but we don’t do those in prison. Your only option is extraction.” (Id.)

Additionally, Panos found an infection under the first cracked molar and

gave Plaintiff antibiotics to resolve the infection before the tooth could be

extracted. (Id.) Plaintiff asked Panos and Bohn about his second cracked

molar and requested that they look at it. (Id.) Panos and Bohn refused

because “it’s not the problem tooth.” (Id.) Bohn told Plaintiff that he would

have to submit another DSR to have his other molar examined, but he

would have to wait to submit the DSR until after they pulled his first molar.

(Id.)

        On March 4, 2020, Plaintiff had his first molar extracted. (Id. at 5).

Panos stated that the procedure normally takes two minutes. (Id.) However,

for Plaintiff, the procedure took eighty-four (84) minutes. (Id.) Plaintiff

alleges that had he been seen sooner by the Dental Staff Defendants, the

first molar may have been saved instead of extracted. (Id. at 8).

        After the extraction, Plaintiff submitted an eighth DSR to seek urgent

attention for his second cracked molar. (Id. at 7). As of the filing of the

complaint, Plaintiff had not been seen, nor had his second molar been

treated or extracted. (Id. at 8). Plaintiff remains in great pain, causing him

difficulty in eating, sleeping, drinking, and breathing. (Id.)

        2.3    Analysis

               2.3.1   Eighth Amendment

        The Eighth Amendment secures an inmate’s right to medical care.

Prison officials violate this right when they “display deliberate indifference

to serious medical needs of prisoners.” Greeno v. Daley, 414 F.3d 645, 652

(7th Cir. 2005) (quotation omitted). To sustain this claim, Plaintiff must


                           Page 5 of 10
 Case 2:20-cv-00478-JPS Filed 11/23/20 Page 5 of 10 Document 11
show: (1) an objectively serious medical condition; (2) that Defendants

knew of the condition and were deliberately indifferent in treating it; and

(3) this indifference caused him some injury. Gayton v. McCoy, 593 F.3d 610,

620 (7th Cir. 2010). An objectively serious medical condition is one that “has

been diagnosed by a physician as mandating treatment or one that is so

obvious that even a lay person would perceive the need for a doctor’s

attention.” Hayes v. Snyder, 546 F.3d 516, 522 (7th Cir. 2008). The deliberate

indifference inquiry has two components: the official must have subjective

knowledge of the risk to the inmate’s health, and the official also must

disregard that risk. Id. Negligence cannot support a claim of deliberate

indifference, nor is medical malpractice a constitutional violation. Estelle v.

Gamble, 429 U.S. 97, 105–06 (1976); Roe v. Elyea, 631 F.3d 843, 857 (7th Cir.

2011). To show that a delay in providing treatment is actionable under the

Eighth Amendment, Plaintiff must also provide evidence that the delay

exacerbated his injury or unnecessarily prolonged his pain. Petties v. Carter,

836 F.3d 722, 730–31 (7th Cir. 2016).

       The Court finds that Plaintiff’s allegations state a claim for deliberate

indifference to a serious medical condition in violation of the Eighth

Amendment. First, Plaintiff has sufficiently alleged a serious medical

condition in that he had two cracked molars with exposed nerves. See

McGowan v. Hulick, 612 F.3d 636, 640 (7th Cir. 2010)(delays in referring

inmate to dentist, oral surgeon, and ENT specialist over the course of

several months while inmate continued to suffer significant pain and his

condition deteriorated was sufficient to state a claim of deliberate

indifference); Berry v. Peterman, 604 F.3d 435, 442 (7th Cir. 2010) (one-month

delay in referring inmate to dentist created issue of material fact about

prison doctor’s deliberate indifference); Bd. v. Farnham, 394 F.3d 469, 480


                           Page 6 of 10
 Case 2:20-cv-00478-JPS Filed 11/23/20 Page 6 of 10 Document 11
(7th Cir. 2005) (“dental pain accompanied by various degrees of attenuated

medical harm may constitute an objectively serious medical need”).

       Second, Plaintiff adequately alleged that the Dental Staff Defendants

knew about his medical issue and did little about it. The Dental Staff

Defendants did not see Plaintiff for eighty-four days after he made a DSR

request informing them that he had a cracked molar, and they refused to

look at and diagnose the second molar while treating his first one. Although

Yang and Shier were not involved with the dental care Plaintiff received on

February 26, 2020 or March 4, 2020, they were both responsible for

responding to DSRs and had responded to Plaintiff’s DSRs. At the screening

stage, Plaintiff has stated enough facts to support a finding that Yang and

Shier knew about Plaintiff’s serious medical needs and did nothing about

them. Thus, Plaintiff’s allegations sufficiently state a claim against the

Dental Staff Defendants for deliberate indifference of a serious medical

condition in violation of the Eighth Amendment.

       The claims against Ludwig are slightly less clear. Individual liability

under § 1983 “requires personal involvement in the alleged constitutional

deprivation.” Colbert v. City of Chi., 851 F.3d 649, 657 (7th Cir. 2017) (quoting

Minix v. Canarecci, 597 F.3d 823, 833 (7th Cir. 2010)). As Ludwig was the

manager at HSU, she was presumably the supervisor of the Dental Staff

Defendants. To be liable under § 1983, a supervisory defendant “must know

about the conduct and facilitate it, approve it, condone it, or turn a blind

eye.” Gentry v. Duckworth, 65 F.3d 555, 561 (7th Cir. 1995). At the screening

stage, the Court finds that Plaintiff has sufficiently alleged that Ludwig was

made aware of the situation by his letter and she turned a blind eye. Thus,

Plaintiff has stated a claim against Ludwig for deliberate indifference in

violation of the Eighth Amendment.


                           Page 7 of 10
 Case 2:20-cv-00478-JPS Filed 11/23/20 Page 7 of 10 Document 11
              2.3.2    Negligence

        Additionally, Plaintiff seeks to proceed on a negligence claim. To

sustain a claim for medical malpractice, as with all negligence claims,

Plaintiff must allege “(1) a breach of (2) a duty owed (3) that results in (4)

an injury or injuries, or damages.” Paul v. Skemp, 625 N.W.2d 860, 865 (Wis.

2001). “In short, a claim for medical malpractice requires a negligent act or

omission that causes an injury.” Id. The Court may exercise supplemental

jurisdiction over any negligence claims that are related to the federal

constitutional violations. 28 U.S.C. § 1367. Here, Plaintiff’s negligence claim

arises from the same conduct that his Eighth Amendment violation does.

Thus, for the reasons previously stated, (see Section 2.3.1, supra), Plaintiff

has sufficiently alleged a claim of negligence against all Defendants.

3.      CONCLUSION

        In light of the foregoing, the Court finds that Plaintiff may proceed

on the following claims pursuant to 28 U.S.C. § 1915A(b):

        Claim One: Deliberate indifference to Plaintiff’s serious medical

needs, in violation of the Eighth Amendment, against all Defendants; and

        Claim Two: Negligence, pursuant to Wisconsin state law, against all

Defendants.

        Accordingly,

        IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepaying the filing fee (Docket #2) be and the same is hereby GRANTED;

        IT IS FURTHER ORDERED that Plaintiff’s first motion to file an

amended complaint (Docket #7) be and the same is hereby DENIED as

moot;

        IT IS FURTHER ORDERED that Plaintiff’s second motion to file an

amended complaint (Docket #9) be and the same is hereby GRANTED;


                           Page 8 of 10
 Case 2:20-cv-00478-JPS Filed 11/23/20 Page 8 of 10 Document 11
Plaintiff’s amended complaint (Docket #9-1) shall be the operative pleading

in this action;

       IT IS FURTHER ORDERED that under an informal service

agreement between the Wisconsin Department of Justice and this Court, a

copy of the amended complaint and this order have been electronically

transmitted to the Wisconsin Department of Justice for service on

Defendants Angelo Panos, Jessica Bohn, Julie Ludwig, Kwon Yang, and

Marissa Shier;

       IT IS FURTHER ORDERED that under the informal service

agreement, those defendants shall file a responsive pleading to the

amended complaint within sixty (60) days;

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the $305.18 balance

of the filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this case. If Plaintiff is transferred to

another county, state, or federal institution, the transferring institution shall

forward a copy of this order along with his remaining balance to the

receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined;

       IT IS FURTHER ORDERED that the Clerk’s Office mail Plaintiff a

copy of the guides entitled “Answers to Prisoner Litigants’ Common




                           Page 9 of 10
 Case 2:20-cv-00478-JPS Filed 11/23/20 Page 9 of 10 Document 11
Questions” and “Answers to Pro Se Litigants’ Common Questions,” along

with this order; and

       IT IS FURTHER ORDERED that plaintiffs who are inmates at

Prisoner E-Filing Program institutions must submit all correspondence and

case filings to institution staff, who will scan and e-mail documents to the

Court. Plaintiffs who are inmates at all other prison facilities must submit

the original document for each filing to the court to the following address:

                        Office of the Clerk
                        United States District Court
                        Eastern District of Wisconsin
                        362 United States Courthouse
                        517 E. Wisconsin Avenue
                        Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S

CHAMBERS. It will only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this case for failure to diligently pursue it. In

addition, the parties must notify the Clerk of Court of any change of

address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 23rd day of November, 2020.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                          Page 10 of 10
Case 2:20-cv-00478-JPS Filed 11/23/20 Page 10 of 10 Document 11
